DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (9,984,338, provided by applicant) [Kumar] in view of Barker, Jr. et al. (11,416,298) [Barker] and Keller et al. (2021/0397588) [Keller].
Regarding claims 1, 12, and 18, Kumar discloses a method comprising: 
obtaining, by a user interface (UI) remote streaming system, a UI dataset defining a user-customized UI that: provides a client device access to multi-access edge computing (MEC) resources including a plurality of data resources accessible by way of a MEC server and a service performed by or under direction of the MEC server (ecommerce website, col. 13 lines 56 - col. 14 line 15), and includes a set of UI elements comprising a respective UI element for each data resource in the plurality of data resources (selectable contents, col. 13 lines 56 - col. 14 line 15);
streaming, by the UI remote streaming system based on the UI dataset, data to and from the client device, the streaming data configured to direct the client device to present the user-customized UI to a user of the client device to allow the user to manipulate the MEC resources using the set of UI elements (browser based interface, col. 13 lines 56 - col. 14 line 15); 
detecting, by the UI remote streaming system and while the streaming data is being streamed to and from the client device, that an additional data resource of the plurality of data resources is selected by the user; and changing, by the UI remote streaming system and based on the detecting that the additional data resource is selected by the user, the set of UI elements included within the user-customized UI to add an additional UI element associated with the additional data resource selected by the user while the streaming data is being streamed (adding content items to a “shopping cart”, col. 13 lines 56 - col. 14 line 15).
Kumar fails to disclose the user-customized UI can also be used to carry out a data migration operation on the plurality of data resources and selection of data resources comprises tagging said resources.
In an analogous art, Barker teaches accessing virtual storage system controllers in a cloud computing environment (col. 41 line 36 - col. 42 line 28) to provide high capacity and highly available storage services (col. 42 lines 55-60).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Kumar to include the user-customized UI can also be used to carry out a data migration operation on the plurality of data resources, as suggested by Barker, for the benefit of providing high capacity and highly available storage services remotely.
Kumar and Barker fail to disclose selection of data resources comprises tagging said resources.
In an analogous art, Keller teaches providing a client side interface which allows a user to tag data resources for the benefit of enabling a remote editing feature for maintaining cloud based services (paragraphs 0049-0052).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Kumar and Barker to include selection of data resources comprises tagging said resources, as suggested by Keller, for the benefit of a remote editing feature for maintaining cloud based services.

Regarding claims 2, 13, and 19, Kumar, Barker, and Keller disclose the method, system, and computer readable medium of claims 1, 12, and 18, wherein the data migration operation performed by or under direction of the MEC server includes copying or moving tagged data resources of the plurality of data resources (Barker col. 41 line 36 - col. 42 line 28).

Regarding claim 3, Kumar, Barker, and Keller disclose the method of claim 1, wherein the data migration operation performed by or under direction of the MEC server includes compiling or compressing tagged data resources of the plurality of data resources (compiling within virtual storage systems and virtual drives, Barker col. 41 line 36 - col. 42 line 28).

Regarding claims 4, 14, and 20 Kumar, Barker, and Keller disclose the method, system, and computer readable medium of claims 1, 12, and 18, wherein the UI elements for each tagged data resource in the plurality of data resources are configured to indicate: whether the service has successfully processed the tagged data resource to carry out the data migration operation (success of request, Keller paragraph 0051); whether the service has failed in processing the tagged data resource to carry out the data migration operation (failure of request, Keller paragraph 0051); whether the service is currently processing the tagged data resource to carry out the data migration operation (update tag, Keller paragraph 0052); and whether the service has not yet processed the tagged data resource to carry out the data migration operation because the tagged data resource is waiting in queue (periodic updates, Keller paragraph 0052).

Regarding claim 5, Kumar, Barker, and Keller disclose the method of claim 1, wherein: the UI dataset defines the user-customized UI in accordance with an application programming interface that supports a plurality of different programming languages; and the UI dataset is developed using one of the plurality of different programming languages supported by the application programming interface (third party providers, Kumar col. 15 lines 36-52).

Regarding claims 6 and 15, Kumar, Barker, and Keller disclose the method and system of claims 1 and 12, wherein: the streaming of the data to and from the client device further includes streaming, based on the UI dataset, additional data to and from a second client device; and the additional data is configured to direct the second client device to present a different version of the user-customized UI to a second user of the second client device to allow the second user to manipulate the MEC resources using a second set of UI elements that is included in the different version of the user-customized UI (elements of the interface are unique to each customer, Kumar col. 13 lines 56 - col. 14 line 15).

Regarding claim 7, Kumar, Barker, and Keller disclose the method of claim 6, wherein: the client device is associated with a first computing platform and presents the user- customized UI to the user by way of a UI client that is configured for the first computing platform; the second client device is associated with a second computing platform different from the first computing platform; and the second client device presents the different version of the user-customized UI to the second user by way of a UI client that is configured for the second computing platform (elements of the interface are unique to each customer, Kumar col. 13 lines 56 - col. 14 line 15).

Regarding claims 8 and 16, Kumar, Barker, and Keller disclose the method and system of claims 1 and 12, wherein the streaming of the data is performed over a socket using a full-duplex messaging queue to allow simultaneous data transmission from the UI remote streaming system to the client device and from the client device to the UI remote streaming system (internet, specifically Web, based access, Kumar col. 13 lines 56 - col. 14 line 15).

Regarding claims 9 and 17, Kumar, Barker, and Keller disclose the method and system of claims 1 and 12, but fail to disclose wherein the set of UI elements further comprises: a text box to indicate, within the user-customized UI, status text associated with performance of the service to carry out the data migration operation; and a progress bar to indicate overall progress for data migration being performed by the service on the tagged data resources of the plurality of data resources.
Examiner takes official notice that the use of text boxes and progress bars to indicate status was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method and system of Kumar, Barker, and Keller to include a text box to indicate, within the user-customized UI, status text associated with performance of the service to carry out the data migration operation; and a progress bar to indicate overall progress for data migration being performed by the service on the tagged data resources of the plurality of data resources. Text box pop up messages and dynamic progress bars are common elements in the UI art which provide the predictable benefit of informing a user as to the status of object and processes represented in the UI.

Regarding claim 10, Kumar, Barker, and Keller disclose the method of claim 1, wherein the set of UI elements further comprises a button element configured to initiate the service to carry out the data migration operation (interfaces comprise conventional Web pages, Kumar col. 7 lines 26-54).

Regarding claim 11, Kumar, Barker, and Keller disclose the method of claim 1, but fail to disclose wherein the respective UI elements for each tagged data resource in the plurality of data resources are implemented as checkbox UI elements displayed alongside text indicative of corresponding tagged data resources.
Examiner takes official notice that using checkbox UI elements to designate tagged resources was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Kumar, Barker, and Keller to include the respective UI elements for each tagged data resource in the plurality of data resources are implemented as checkbox UI elements displayed alongside text indicative of corresponding tagged data resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421